Opinion issued September 25, 2008  











In The
Court of Appeals
For The
First District of Texas
____________

NOS.  01-07-00805-CR
           01-07-00806-CR
____________

COSME MONTES Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 180th District Court 
Harris County, Texas
Trial Court Cause Nos. 1086759 and 1086760
 



MEMORANDUM  OPINION
	Appellant, Cosme Montes, pleaded guilty to two separate offenses of
aggravated sexual assault of a child.  After a pre-sentence investigation hearing, the
trial court sentenced appellant, in each case, to confinement for 20 years.  We affirm.
	Appellant's counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeals are without merit and are frivolous, and that the
appeals  must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App.1978). 
	Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
response to his Anders brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  More than 30 days have passed, and appellant has not filed a pro se
brief.  Having reviewed the records and counsel's brief, we agree that the appeals are
frivolous and without merit and that there is no reversible error.  See Bledsoe v. State,
178 S.W.3d 824, 826-27(Tex. Crim. App. 2005).  
	We affirm the judgments of the trial court and grant counsel's motion to
withdraw. (1) 
	Any pending motions are denied as moot.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Nuchia and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).









1.    	Appointed counsel still has a duty to inform appellant of the result of this appeal and
that she may, on her own, pursue discretionary review in the Texas Court of Criminal
Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).